VIP SAI-1 05/13 SUPPLEMENT DATED MAY 15, 2013 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST The Statement of Additional Information is amended as follows: The following “Independent Board Members” table on page 63 has been revised as follows: Independent Board Members Name of Board Member Dollar Range of Equity Securities in Each Fund Aggregate Dollar Range of Equity Securities in All Funds Overseen by the Board Member in the Franklin Templeton Fund Complex Harris J. Ashton None Over $100,000 Sam Ginn None Over $100,000 Edith E. Holiday None Over $100,000 J. Michael Luttig None Over $100,000 Frank A. Olson None Over $100,000 Larry D. Thompson Developing Markets Securities $10,001 - $50,000 Flex Cap Growth $50,001 - $100,000 Foreign Securities $10,001 - $50,000 Global Bond Securities Over $100,000 Income Securities Over $100,000 Small Cap Value $10,001 - $50,000 Small Mid-Cap Growth $50,001 - $100,000 Strategic Income Securities $50,001 - $100,000 Mutual Global Discovery $10,001 - $50,000 Mutual Shares Securities Over $100,000 Over $100,000 John B. Wilson None Over $100,000 Please keep this supplement for future reference.
